Title: From George Washington to William Franklin, 25 July 1777
From: Washington, George
To: Franklin, William



Sir,
Head Quarters Ramapough [N.J.] July 25th 1777

I have this moment received your letter of the 22d instant by express.
I heartily sympathise with you in your distressing situation; but however strong my inclination to comply with your request, it is by no means in my power to supersede a positive resolution of Congress, under which your present confinement took place. I have enclosed your letter to them, and shall be happy it may be found consistent with propriety to concur with your wishes in a matter of so delicate and interesting a nature. I sincerely hope a speedy restoration of Mrs Franklins health may relieve you from the anxiety you must naturally feel from her present declining condition. I am with due respect Sir Your most Obed. Servant.
